ON PETITION FOR REHEARING.
On December 23, 1927, the following opinion was filed:
In the petition for rehearing the attorney who made the oral argument claims that he did not intend to make the admission the opinion attributes to him. His integrity and candor are of the sort that leave no doubt in the mind of the court that he was misunderstood, and the statement referred to is hereby withdrawn.1
Of course, we did not intend to convey the thought that the defense of the Goar suit devolved upon defendant whether or not the terms of its policy so provided; for, if its policy had covered accidental injuries to persons not in its employ merely about its works in Hennepin county and the defense of actions brought thereon, it could not be held to the defense of actions brought for such injuries received in another county. But we considered that the Goar complaint stated facts which charged the insured, the present plaintiff, with liability for the accidental injury of Mrs. Goar "while at or about" its works. In addition to what was stated in the opinion, the complaint also alleged that under the contract of construction with the village of Stephen the electric company undertook to supply electrical energy up to 1935 through the system it had defectively *Page 121 
and negligently constructed. We think it clear that the policy covers more than the mere construction of an electric system. A reasonable construction of the policy is that it covers accidental injury to persons other than its employes caused by its negligence in connection with the work or system it controls or operates no matter when constructed. For instance, if the company had owned or operated the system within the village when Mrs. Goar was injured, the policy would have covered the accident.
The petition is denied.
1 See page 116, supra. [Reporter.]